PER CURIAM.
In Steel v. State, 684 So.2d 290 (Fla. 4th DCA 1996), this court reversed the order summarily denying Steven Steel’s motion for post-conviction relief and ordered an eviden-tiary hearing to determine whether trial counsel’s error had resulted in prejudice. At that hearing, Steel failed to prove that the plea offer he rejected would have resulted in a more favorable sentence than the one imposed after trial. We therefore affirm the denial of relief on that allegation.
We also directed the trial court to hold a hearing to determine whether counsel’s error had affected the outcome of the trial. Because Steel filed a written notice in this court abandoning and waiving that claim, there is no need for the trial court to conduct any further proceedings on his motion.
AFFIRMED.
DELL, FARMER and SHAHOOD, JJ., concur.